*220
ORDER

PER CURIAM.
Kelvin Newlon (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. Movant claims that the motion court erred in denying his claim that appellate counsel was ineffective in failing to assert that the trial court erred in admitting evidence that Movant fired a gun at the victim’s mother.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).